Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFCR, Groupement BWELA

AVENANT N°... À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU LE 04 Août
2011 À MONDONGO

SODEFOR 036/11, Groupement BWELA

Préambule

| Le premier bloc quadriennal comprenant les AAC 1, 2,3 et 4 est couvert par deux clauses |
| sociales. Ces deux clauses sont reparties entre les quatre AAC, elles sont présentées
| comme suit : |
“La première clause sociale concerne le groupement NDEKE, précisément les villages
MONDONGA, MOKABI, NDOMBE, MABELA NZILI, MABELA LISALA, NDEKE EPATE,
NDEKE NGOMBA, et NDEKE BODOBU repartis sur L'Assiette Annuelle de Coupe 4

Elle dispose d'un Fonds de Développement Local prévisionnel et estimatif évalué à |
33.201$

“ La deuxième clause sociale, située dans le groupement BWELA, concerne les!
villages villages SAMBO, LINGOBO, EPESA, MBELO, BOBILA, BOSANGU, BOSAMBODA
et NGWAKA. Cette clause sociale qui est établie sur les Assiettes Annuelles de!
Coupe 1,2 et 3 dispose d'un Fonds de Développement Local prévisionnel et estimatif
évalué à 140.572 $

Le titre 36/11 a un plan de gestion validé qui définit une période d'exploitation de 2011 à 2014 |
Le présent avenant ainsi que la clause initiale signée le 04 Août 2011 présente des calendriers
prévisionnels basés sur cette période d'exploitation. L'année 1 du chronogramme prévisionnel |
correspond à la première année indiquée dans la période de mise en œuvre du plan de
gestion |

|! Le présent document présente l'avenant à la clause sociale du groupement BWELA

POLI 7] MANZÆLA | UIBULA | LIGOMBO | MOTINGEVA | ALAVEWA MANZELA
ASUKA | MOKOKO | MOGBAI | NGAMBO | MOBUDA ANDABO LIKALA

Br _

… 1/25

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Le présent avenant est conclu entre :
d'une part,

1° Les communautés locales des villages SAMBO, LINGOBO, EPESA, MBELO, BOBILA,
BOSANGU, BOSAMBODA, NGWAKA du Groupement BWELA, représentés par les membres du
Comité Local de Gestion « en sigle CLG »

Nom Fonction _
[01 | POLI ASUKA Maurice Président
[O2 MANZELA MOKOKO Jacques Innocent Secrétaire rapporteur
03 LIBULA MOGBAI JP Trésorier
04 | LIGOMBO NGAMBO Jean René Conseiller ||
[05 | MOTINGEYA MOBUDA Daniel Conseiller In
[06 | ALAMBWA ANDABO Julien Conseiller |
07 MANZELA LIKALA Gaston Conseiller
08 | LINGONGO NGBADU Camille Conseiller L
09 NZILI YUNGA Camille Conseiller |
10 LIZONGO MANZELA Jean Denis Conseiller |
11 Représentant concessionnaire |

Et d'autre part,

2° La Société de Développement Forestier, en sigle SODEFOR, immatriculée au registre de
commerce sous le numéro 32414-KIN, ayant son siège au n°2165 avenue des poids lourds,
commune de la Gombe, ville de Kinshasa, République Démocratique du Congo, représentée
par Mr José Albano MAÏA TRINDADE, et ci — après dénommée «le concessionnaire
forestier »,

Entendu que

La Société de développement forestier, en sigle SODEFOR est titulaire du contrat de
concession forestière n°036/11 du 24 octobre 2011 issu de la conversion de la garantie
d'approvisionnement n°023/CAB/MIN/AFF-ET/03 du 04 avril 2003 jugée convertible suivant
la notification n°4866/CAB/MIN/ECN-T/15JEB/2008 du 06 octobre 2008

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d’accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

[MANZELA | LIBULA UIGOMBO | MOTINGEYA | ALAMBWA MANZELA LINGONGO
_MOKOKO | MOGBAI NGAMBO __ | MOBUDA ANDABO LIKALA NGBANDU

[ŒT = Li

2/25

Avenant n°. à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Les parties au présent avenant ont convenu de ce qui suit :
Article 1 de l'avenant portant sur le chapitre 1 «Dispositions générales » article 2

Extrait de l'article 2 de la clause du 04 Av 2011

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté n"28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Extrait de l'article 2 est modifié comme suit

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat, et se rapporte aux assiettes annuelles de coupe 1, 2 et 3 (AAC
1, AAC 2 et AAC 3), conformément à l'article 1 de l'annexe 1 de l'arrêté n"28/CAB/MIN/ECN-
T/27/JEB/08 précité. |

Article 2 de l’avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 4 :

Extrait de l'article 4 de la clause du 04 Août 2011

Dans ce cadre, le concessionnaire forestier s'est engagé (voir compte rendu des réunions de
négociations de négociation en annexe 8), à financer à travers, le fonds de développement
(cf. article 11), au profit de la communauté locale, la réalisation des infrastructures socio-
économiques ci-après

+ _ Construction
D'une école primaire de 6 classes à BosSamboda ;
D'une école primaire de 3 classes à Bosangu ;
D'une école secondaire de 6 classes à Mbelo ;
D'une école secondaire de 6 classes à Bosamboda
D'un bureau à Bosangu
D'un bureau du préfet à Bosamboda ;
D'une salle des professeurs à Bosamboda ;
D'une salle des professeurs à Mbelo
D'un centre de santé à Mbelo
D'un centre de santé à Bosamboda
D'un centre de santé à Lingobo
D'un centre de santé à Ngwaka

“MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO j4
MOKOKO __ | MOGBAI NGAMBO __ | MOBUDA ANDABO LIKALA NGBANDU ‘+ MANZEL

 @ | LS == in E

en 3/25

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOCR, Groupement BWELA

° Autres
Fourniture d'une rizerie à usage communautaire

Extrait de l'article 4 est complété comme suit

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

°  Réfection, équipement des installations hospitalières et scolaires

Type de bâtiment ou équipement Localisation Nombre

Réfection d'un centre de santé de 48 m2 de surface, en BOSAMBODA 1

brique adobe

Réfection d’un centre de santé de 48 m2 de surface, en LINGOBO

brique adobe 1

Réfection d’un centre de santé de 48 m2 de surface, en MBELO

brique adobe 1

Equipements médicaux pour trois centres de santé BOSAMBODA, 3
LINGOBO, MBELO

Equipements en produits pharmaceutiques pour trois BOSAMBODA, 3

Centres de santé LINGOBO, MBELO

Ecole primaire de six classes de 288 m2 de surface, BOSANGU 1

en brique adobe … : L : ee :

Ecole primaire de trois classes de 144 m2 de surface, NGWAKA 4

en brique adobe

Acquisition des tôles BWG32, pour la toiture de trois NGWAKA 125

classes

Acquisition équipement scolaire (3 tableaux, 3 NGWAKA 1

chaises et 9 Kg de chaux)

Ecole primaire de six classes de 288 m2 de surface, en

brique adobe BOSAMBODA 1

Ecole secondaire de six classes de 288 m2 de surface, BOSAMBODA 1

en brique adobe

Ecole secondaire de six classes de 288 m2 de surface, MBELO 1

en brique cuite

Salle des professeurs de 30 m2 de surface, en brique BOSANGU 1

adobe -

Salle des professeurs de 30 m2 de surface, en brique MBELO 1

adobe r É

Bureau du préfet, de 30 m2 de surface, en brique adobe BOSAMBODA s$ ÿ

JS
Bureau du préfet, de 30 m2 de surface, en brique adobe BOSANGU FX

IE |
{,
S #

° Autres
3,4
POL MANZELA | LIBULA LIGOMEO | MOTINGEVA | ALAMEWA MANZELA LINGONGO OZ
ASUKA MOKOKO | MOGBAI NGAMBO __| MOBUDA ANDABO LIKALA NGBANDU YUNGRE

&. LN

Le | €

4/25
PO
ASUKA

Avenant n°. à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11
SODEFOR, Groupement BWELA

+ Autres

Fourniture d'une rizerie à usage communautaire

Article 3 de l'avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 6 :

Extrait de l'article 6 de la clause du 04 Août 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant

É affectation, chaque année et quelle que soit la zone exploitée, de 5% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 ou 5 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble des communautés locales et/ou
peuples autochtones riverains ayants-droit sur la concession forestière est joint en annexe
10

Extrait de l'article 6 est modifié comme suit:

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes suivants
(6):

= affectation, chaque année et quelle que soit la zone exploitée, de 6 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble de la communauté locale
riveraine ayant-droit sur la concession forestière est joint en annexe

Article 4 de l'avenant portant sur le chapitre 4 « clauses diverses» section
2 « dispositions finales », article 27

Article 27 de la clause du 04 août 2011:

Le présent accord produit ses effets à la date de sa signature par les parties et
l’Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
accord

Article 27 est complété comme suit:

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre
présent accord. QE Dry

PSS er D

Article 5 de l’avenant

Il'est joint au présent avenant, l'annexe 8 relative à :

MANZELA | LIBULA | LIGOMBO | MOTINGEYA | ALAMBWA MANZELA
| MOKOKO | MOGBAI | NGAMBO | MOBUDA ANDABO LIKALA

 & _ 2

5/25

Avenant n°. à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

8.1 La carte de localisation des AAC

egs : République Démocratique du Congo _.
Er — Garantie d'Approvisionnement 23 03 Okcpi @ RESSOURCES
— Sodefor Lisala MANAGEMENT

Pare 2AOUE STE 2VQUE PIQUE D
| L + L

|

|

Popolo
| Bobola
|
|
Al ë
8]
à Haba Lisala
.
”
okaoi
Néon

pesa Abol or,

Héeke Bobodu Néeke Hg:

Ndgie Epae
ours d'eau

Asset Annude de Coupe
ÿ

re Annude de Coupe ! :

sie Annuel de Coupe 2

| CD asséte Arme de Coupe 3 Groupements
Mise crus de Core 4 1 Bwela
2 Ndeke de

+ t t
AE 20'SQUE MOVE

MANZELA | LIBULA  |LIGOMBO | MOTINGEVA | ALAMEWA MANZELA LINGON
MOKOKO | MOGBAI | NGAMBO | MOBUDA ANDABO UKALA NGBANDU

@”| (Es _& LN

6/25
Avenant n°…à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

8.2 La carte de localisation des projets communautaires

République Démocratique du Congo

egs Garantie d'Approvisionnement 23 103 . FORET
@GECT u Localisation des projets communautaires Sodefor Lisala dkopi & ps
a Groupement Bwela l
[ are H me PTE
| LR ZT T N
À

|
1 N infrastructures à réaliser |
| A fe

| # Sseymoie
| LL Eole econdare
D songe

| GS aa

4 Sucedeu
me

# So

= An

D Pose sue
Œ Sage sage

Asset rue de Ca
LT assee anse de Coune 1
[TT asset anus de Cause 2 £

|
|Ë
|
Il

Li DSTE |
Li Ds l Ei
|
|
asuxa | Moxoko | wogsat | NGawgo | wogupa | aNDaBO LKALA NGBANDU

E | MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO
|
|
L

& L= > Lu |$ Re L

7/25

Avenant n°… à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Article 6 de l’avenant :
Il'est joint au présent avenant, l'annexe 9 relative au :
9.1 Devis prévisionnel et estimatif d'équipement de Centre de santé

Dévis prévisionnel des équipements de Centre de santé SODEFOR 36/11
SODEFOR BWELA

DESIGNATION UNITE | QUANTITE |P.U $SUS P.T.$US
Appareil de réanimation pour nouveau-nés pce $ 300
Armoire métallique pce $ 200
Armoire vitrine métallique pce $ 400
Aspirateur de mucosité pce $ 450
Bassin rectangulaire inox pce 2 $ 251$ 50
Bassin réniforme inox pce 2 $ 101S 20
Boîte à gants pce 10 $ 711$ 70
Boîte métallique inox pce 2 $ 100! $ 200
Bureau pce 2 $ 501$ 100
Chaises pce 8 $ 301$ 240
Escabeau pce RS FF: 100! 5$ 100
Etagère en bois — pce 2 5 UE 160
Etuve pce 1 $ 600 | $ 600
Lit d'accouchement pce 2. $ 3501 $ 700
Lit d'examen Pce 2 $ 200[5 400
Lit d'hôpital pce 4 $ 8015 320
Mare au percuteur ce 1 5 HE 7
Matelas d'hôpital pce 6 |S 505 300]
Négatoscope pce 1 $ 100 | $ 100
Panne de lit pce 1 $ 25|15$ 25
Pèse-bébe T pce 1 G 250$ 250

se-personne ce 2 $ 100 | $ 200
Potence pce 1 $ 201$ 20
[Poubelle à pédale pce £ $ 100[S 100
Stériisateur poupinel pce 1 $ 600 | $ 600
Stéthoscope pce 2 $ 515$ 10
Stéthoscope obstétrical pce 2 $ TE 20
Tabouret tournant pce 1 $ 50|S 50
Tensiomètre ordinaire pce 5 $ 201$ 100
Trousse médicale pce 1 E 250| $ 250
Urinoir pce 1 $ 25
Divers $ 300
TOTAL $ 5.331

A
=
POLI | MANZELA | LIBULA LIGOMBO | MOTINGEYA | ALAMBWA 1 UIZONGO |
LS __[ MOKOKkO | MOGBAI NGAMBO __ | MOBUDA ANDABO YUNGA | MANZELA |
(2 . LE 2 |
“ | |

8/25
Avenant n°… à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

9.2 La facture pro forma d'une rizerie à Usage communautaire

ETS ELDORADO

ELECTRICITE GENERALE
Matériaux de Construction,
Gutillage matériels Forestiers et Agricole
NRC : 56270 _Id.Nat. : 01-S3N 42495 F
Av. du Marché n° 4 C/Gombe
Téi.: 0999922176 / 0815133068

KI

Inshass - ROC
Mr, Mme : …

LIT

Doit pour ce qui sûit

kine PSE à

1 am 62227772

LE

TOTAL GENERAL CE
D
tmdicre connues ne sont ul reprises ni échangées
ge 2/77

_ 1 T0
[POLI | MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO légal LIZONGO Ï
ASUKA MOKOKO | MOGBAI NGAMBO | MOBUDA ANDABO LIKALA NGBANDU YUNGA ” | MANZELA |

| LS- |
| | ®R > in |Ÿ |»

9/25
Avenant n°. à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

9.3 La facture pro forma d'acquisition des produits pharmaceutiques

(ET. “LA REFERENCE”
Mson VIANOVA

an ei FACTURE N° /0-2R4/44
D

NRC : s) BDD Id. Nat. : 69262 Y
Pracrodit Bank n° 1304-06100404-120
w. Commerce N° 35 Bis
“kinshesa- Gombe
Immeuble Kazadi

Tél: 0899994508 - (89873570

VIBon de Commande
N/Bon de Livraison n°
Kinshasa, le.
Mme, Mr, St

[| a | Prix Unitaire Prix Total

[ina £o.nit| 28, pr, 5DA

lrélo& Lab. 00,7 À da) CD, CDA
lQ LO,07b LO. IN,00 À
A P2Wr) 2 D,

Dr: LÉDME.
‘avant Deophu L _g472,0mÆ|

l £ 1502, 02%

| so 4 Liu os ons >| -FSD.LPA D, C0 X.
[halo Aulmsccrrint LD | 450.702

| SD dounoss btiinn SE 2 Lan || y. ME |
Abc cts Arucxgi tôle semé, LL 0. mA 40.276, mA

L'Æanaes, oÙ2 LS 0,rp£e | 15.070, 00$

SD, 004 L'A15 DD, PA.
l2S2,mA. | 177.570 ,00É€.|

À) A AO,

CA al ce

340 DA D, 070, 0PF :
LL LOO_ AoubL:
i 4 La AZO CRE GO. T0 09 F
T7 BIT-AET
Fées Le A LADA ÊCO , 02
Î LIT APTE ._LODE LADA DD, 02/7
4 AP fo al de 4 lof: 2 D) L15 072,006
CCI PIS ESS /1 ESA | 37, 577,0

mé Lift 27 PS TAR ETS
CSS AGE
rar RE 4

T MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MAI À 27 | LINGONGO NZILI LIZONGO
ASUKA _____ | MOKOKO MOGBAI___ | NGAMBO MOBUDA ANDABO LIKALA NGBANDU YUNGA MANZELA

b. | 2 LN f Æ

10/25

Avenant n°

à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Ets “LA REFERENCE”
Mison VLA NOVA
” Vente : Matériel de Labo - Réactifs de Labo
“quipement Médical
BDD Id. Nat. : 69262 Y
de compte : 1301-06100404-120
0 N° 36 Bis |

PROFORMA

NRC
Procrédit Bank N°

V/Bon de Commande N°
N/Bon de Livraison N°
Kinshasa, le ...............
Mme, Mr Sté :

[at

DOIT POUR CE QUI SUIT :

Désignation Prix Total

Cu -
LIBULA | LIGOMBO MOTINGEYA | ALAMEWA | MANZELA LINGONGON NZ WZONGO 77
__| MOGBai NGAMBO __ | MOBUDA ANDABO LIKALA NGBANDU YUN MANZELA
Î ù
| [Le > LN | f | &

11/25
PO

Avenant n°

SODEFOR, Groupement BWELA

Ets “LA REFERENCE”
Mson VLA NOVA
* Vente : Matériel de Labo - Réactifs de Labo

Procrédit Bank: N° de compte : 1301-06100404-120
Av. Commerce N° 35 Bis

8-4 - Gombe - Immeuble Kazadi

Tél. : 0999994698 - 0899873570

V/Bon de Commance N°.
N/Bon die Livraison N°.

Kinshasa, le .24).4/.2043.

Mme, Mr Sté

à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,

. Du.
.… Du …

.. Facture N°

1
, LÉDE)_ 13000

AL DID. AA. DTDÉE

LAID) AG: 07DAE|

PICDA L'IO. DID ÉC)
©.0RÀ_LO0.07P

MÉDE

TOTAL GENERAL 7

Les marchandises vendues ne sont ni reprises ni écha

_ASUKA

l

[MANZELA | LIBULA | LIGOMBO | MOTINGEVA | ALAMEWA

MANZELA
MOKOKO MOGBAI NGAMBO MOBUDA ANDABO

LIKALA

NGBANDU

L'el

LIN

12/25
Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

ÆTS. “LA REFERENCE”

‘ Mson VIANOVA

PE AR man Esl ve LP FACTURE N./22kika4
CORSA TE Id. Nat : 69262 Y

:VIBon de Commande n°
:N/Bon de Livraison n
Kinshasa, le.
:Mme, Mr, Sté

Qté Désignation Prix Unitaire Prix Total

2 la ls LAÿl_ 19 LEDE. :
UnaniiÂle fous Lt} TE mm) 25 bons. |

m7
me ir mn | one É
FE 4

1 he, PL

POLI 7 | MANZELA LIGOMBO | MOTINGEYA | ALAMEWA MANZELA TNGONGÈ RAT LIZONGO
ASUKA P | MOGBAI__ | NGAMBO | MOBUDA ANDABO LIKALA NGBANDU CYUNGA"_| MANZELA

€ Le- _S [AN Ÿ LR

13/25

Avenant n°. à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

9.4 Le devis prévisionnel de construction du bureau du préfet

Longueur 600 m Largeur 500 m Surface 3000 m°
Coût Salaires Coût foumitures extérieures
——_—_—_—_———
Paramètres Unité | largeur | épaisseur | Longueur| Nombre | Cube Los Prix
Nombre de jours Bastaings m 005 015 5,00 150 | 0564 | 350,00
Coût journalier chef maçon 9 {Chevrons m° 0,07 0,07 5,00 180 0,441 [ 350,00
[Nombre chef maçons 1 [Chevrons plafonnage m° 0,07 0,07 5,00 [ 70 0172 | 350,00
Coût journalier maçons 5 | [CGimentfondation sac 50 kg = | 20 15,00
[Nombre maçons 2 Ciment pavement sac 50 kg : 40 15,00
[Nombre de jours Tôles de 3m Tôle 300 15,50
{Coût journalier chef menuisier Ü Faiières de 3m | Faiière Ï 20 14,00
Nombre chef menuisier 1 Clous de tôle kg : 20 3,00
Coût journalier menuisiers 5 {Clous de 150 kg - 30 3,00
Nombre menuisiers 2 Clous de 120 kg u 15 250
Calculs Clous de 100 kg - 20 2,50
Salaire chef d'équipe maçon 25 kg (l > 20 2,50
Salaire maçons 250 kg - 20 2,50
kg 15 250
xg 10 250
Sous total Salaires maçons 475 Feuille : 50 849 1037
Pranches pour pores | Une 005 |n° so | oma | 000 | 7840
f2mx 08m
Pinces poux Ferre 0028 |m° 60 | o168 | 35000 5880
f2mx 0,8m
Salaire chef d'équipe menuisier Baguettes couvre-jpint m 0,01 0,05 5,00 120 0,030 | 350,00 10,50
Briques | unité 4000,0 003 120,00
Salaire menuisiers 150 Chaux kg - 100 0,50 5,00
ous total Salaires menuisiers 285 Bureau unité : 10 50,00 50.00
| ——
[Chaises unité 50 25,00 125,00
[Etagère unité 10 2000 20,00
Tables unité 10 30,00 30,00
| +
(Sous total Salaires 760 Hess fente, forfait : 10 75,00 75,00
Sous total fournitures extérieures 1717,85
Récapitulatif
Coût salaires 760,00
Fournitures extérieures 1717,85
Total chantier | 247785
FPOL [ MANZELA | LIBULA UIGOMBO | MOTINGEYA | ALAVBWA MANZELA | LINGONGO
_ASUKA ____ | MOKOKO MOGBAI NGAMBO MOBUDA ANDABO LIKALA NGBANDU

Ii ÉT IST Le

nn de
| 14/25

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,

SODEFOR, Groupement BWELA
9.5 Le devis prévisionnel de construction d'une école de trois classes
1 bâtiment scolaire de Longueur 24,00 |m Largeur 6,00 m Surface 14400 m°
Coùt Salaires Coût oumitures extérieures
Fe ni | |
a 2 ci
Paramètres Unité 8 Ë ë Nombre | Cube de Prix total
5 ci 5
Nombre de jours 40,0 Bastaings m 005 | 015 | 5,00 64,0 | 2,40
(Coût joumalier chef maçon $ 9] [Chewons m 0,07 | 0,07 5,00 15,0 184
Nombre chef maçons _ Chevons piafonnage m oo | oo | 50 270 | 066
(Coût horaire maçons $ [Ciment fondation sac 50 kg ; 16,0
ICiment pavement sac 50 kg 22,0
Nombre maçons 2] [Gmencorpissege | sacsokg 160
Nombre de jours 210 | fiüesdesm Tüe 135,0
[Coût joumalier chef menuisier | $ 9| [Faiiéres de3m Faitière 110
[Nombre chef menuisier 1 Cious de tôle kg | eu 13,0
[Coût ouais rs 5 5] [Cious de 150 [ Kg 3 65
[Nombre menuisiers 2 [Clous de 120 kg 110
Calculs Cious de 100 kg 110
Salaire chef d'équipe maçon [$ 360] [Clous de 80 kg 110
Salaire maçons S$ 400] [Cious de60 T 55
Cious de 40 ko 35
Cious de 20 kg 25
|Sous total Salaires maçons  |$ 760! RES GE Feuille 62,0
Een | m 0045 |m ao |o1m
FRE m 002% |m 20 |ous |$ 3500/$ 6860
Saïare cetdéqupe menusier|s 243] [Baguetescouvejont| m° oo [oo | 50 so [ous |S 300$ 4725
Briques [unité 15 000,0 $ ons 1500
Salaire menuisiers $ 270] |Chax kg 190 $ os|$ 9.50
Sous total Salaires menuisiers | $ 513] [Bancs/Tables Ï unité 45 $ 3000[$ 135000
[Tableau unité 3 $ 200$ 60,00
Fables 3 $ 300$ 900
Sous total Salaires s 1273 Eee) TR | forait . 55 $ 20|< 00
Sous total fournitures extérieures $  7515,35
Récapitulatif pour 2 écoles
Coût salaires $ 12
Fournitures extérieures | $ 7515
Totalchantier — [S  3788

9.6 Le devis prévisionnel d'acquisition d'équipement scolaire

Coût fournitures d'équipement scolaire
5 | 5
Fe 5 ë | ë lee
Unité 8 8 ë Nombre | Cube Prix unité | Prix total
5 Ë | 6
ei uw | ol
Tableau unité |
Chaux kg |
Tables |
Total |
Ï
|
|
!
POL MANZELA | LIBULA LIGOMÉO | MOTINGEVA | ALAMBWA
ASUKA ___| MOKOKO | MOGBAI | NGAMBO | MOBUD ANDABO
LS | S

15/25
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

9.7 La facture pro-forma d'acquisition des tôles

Mn — ee 63121943

FACTURE PROFORMA

|
|

Il est joint au présent avenant, l'annexe 11 relative au plan métré d'un bureau du préfet et

d'une école de trois classes. |

Article 7 de l’avenant :

Salle des Professeuts

1
1 grande tüble |
chaises
j 25m

Réception Bureau Bu Préfet | Fe
fra LUE D,
| 2ebues LV 22
| ie _. QT ER
IE 7
a Ÿ
C7 T
Ka 2 #T\
à CET
POI | MANÆLA | LIBULA LIGOMBO | MOTINGEYA | ALAMBWA MANZELA LINGONGO LS jones
f et

1

ASUKA | MOKOKO | MOGBAI | NGAMBO | MOBUD) ANDABO LKALA NGBANDU VUNGR= MANZELA |
l

|

& LE D: Lu Kf 2

de FINE 16/25
Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

24 mètres

8 mètres

—_————_———
Bâtiment 1 : |
3 classes Salle de Salle de Salle de
classe classe classe
|

Article 8 de l'avenant |

Ilest joint au présent avenant, l'annexe 12 relative aux conditions d'accès au Comité local de
gestion au fond de développement.

seeurg

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires. |

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SODEFOR, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l’entreprise et que le comité
local de gestion en assure la gestion

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SODEFOR s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Dés séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire SODEFOR, soit par le CLG, et
dans tous les cas, des factures pro forme sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité d
délégué de l’entreprise forestière. | 2 QUE
PANOQUETS
A) -

Les membres du comité local de gestion se réservent le droit de s'
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

FPOL

ASUKA

7 | MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA
MOKOKO __| MOGBAI | NGAMBO MOBUDA ANDABO LIKALA

| >

17/25

Avenant n°

Les livraisons de matériaux sont accom
sont signés et déclinés en deux étapes

SODEF!

à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
R, Groupement BWELA

pagnées de bons de livraison. Ces bons de livraison
|de réception d'abord entre l'Entreprise et le Comité

Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et

les membres de l'équipe locale de const}

ruction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation

Tout différend financier est traité en
désaccord au niveau du CLS et enfin pa

premier lieu au niveau du CLG, puis en cas de
ir la juridiction la plus appropriée.

= LL L
POLI MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO
ASUKA MOKOKO | MOGBAI | NGAMBO | MOBUD ANDABO LKALA NGBANDU
) LS | Q

LN

18/25
|
Avenant n°.….à l'accord constituant la clause sociale|du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Article 9 de l'avenant |

L'annexe 15 de l'accord de la clause sociale est complétée par le budget prévisionnel du
fonds de développement.

Budget prévisionnel du Fonds de Développement des communautés
BWELA CCF 36/011 (GA 23/03) SODEFORJLISALA
Réalisations |
Réalisations | Lieu Unité | Quantité Fe Montant (US 5)
À. Construction, aménagement des routes Î
2. Réfection, équipements des installations hospitalières et
(scolaires
REfcion dune cenve de sent EOSAMEODA  [Cenwe | F7 3778 )S 373760
Réfecton dun Cente de Santé CINGOBO (Cenve T F7 3778) 373780
Fourniture tôles de 2m BWO22 NONARA [Tôte EME TO0fS 137500
Réfécion école primaire à classes équipées IGWARA [Ecoie T 5 67826|S 87883
Equpementscorane NOWARA Équipement CS EEE 15450
IRéfecion cenre de santé | [MBEL Centre T S  373780|S 373780
IBOSAMBODA,
(Equipement de 3 centres de santé LINGOBO, MBELO Materiel 3 $ 5076.00|$ 15 228.00
a = — |
BOSAMBODA,
Equipement en produits phamaceutiques LINGOBO, Produits 3 $ 150475/$S 451425
IMBELO
Réfection d'une école primaire 6 classes équipées BOSANGU Ecole T S 1700338/$ 1700338
Salle des professeurs BOSANGU Pièce 1 S 247785]S 247785
Réfection école primaire 6 classes équipées BOSAMBODA [Ecole 1 $ 1700338/$ 1700338
IRéfecton salle des professeurs [MBELO Pièce 1 S 2477858 24778
(Réfecton école sécondaire de 6 classes équipées BOSAMBODA [Ecole 1 $ 1700336|$ 1700338
IRéfection secondaire de 6 classes équipées LEO Ecole 1 S 1700338S 1700338
Réfection Bureau du prefet BOSAMBODA [Bureau î S  247765[S 247785
Réfection Bureau qu prefet BOSANGU (Bureau T 5 247785[5 247785]
(Autres
[Acquisibon d'une nzæene à Epesa il 5 350000fS 350000
TOTAL REALISATION $ 12269
(Coût de fonctionnement des Comité Local de Gestion et de SM
Fonctionnement du CLG 77% $ 9427
Fonctionnement du CLS
[TOTAL FONCTIONNEMENT _ (maximum 10% Coût des vavaux des infeshuqures)
[Coût d'entreten des infrastructures sure reste de la durée de rotation
{Coût d'entreten etde maintenance

Prévision Fond de Développement = Solde rédevances antérieures USD 42427 + Montant prévisionnel de la clause USDABddägu 3 Aout2011: $ 140 572,00
Montant de l'avance (10% du montant des infrastructures) S 1226986
pour le démarrage des travaux

POLI MANZELA | LIBULA LIGOMBO | MOTINGEYA | ALAMBWA MANÈE eo

L'ASUKA MOKOKO__| MOGBAI__| NGAMBO | MOBUDA ANDABO LIKALX LAGSARDENE AV UNGA | MANZELA

LE Go L La | 8 Æ

U 19/25
Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11, SODEFOR, Groupement BWELA

Article 10 de l'avenant

L'annexe 16 du présent avenant est complétée par le chronogramme prévisionnel de réalisation des infrastructures socio-économiques.

Expoitant forestier: SODEFOR CCF 381011 (GA VEN LISALA Gpt BWELA

Titre: 36/3 (GA 203) LISALA

TABLEAU DES FLUX FINANCIERS PREVISIONNELS

Jo res mn]s nafs nuls — mrafs urefs mnefs nrufs res nre]s rl
s 12270 |

[Morin previsonel FOL

Enteren cimanenance

[FonctonmnementCLs-c16

(Pspondie inancer

[Réfection d'une cante de sant

Fate
hoguaion

(Réfecion école prmare 3 classes equpees

POLI MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO NZILI LIZONGO
ASUKA MOKOKO MOGBAI NGAMBO MOBUDA ANDABO LIKALA NGBANDU YUNGA MANZELA

[Le s | LN 2e

20/25

Avenant n°. à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Article 11 de l’avenant |
|

L'annexe 17 du présent avenant est complété par :

17.1 Le programme prévisionnel chiffré d'entretien et de maintenance des infrastructures

socio-économiques.

Programme prévisionnel d'entretien quinquenal Gpt BWELA CCF 36/011 (GA 23/03)

SODEFORILISALA
| Quantité prixunitaire| Total

Peinture de tous les batiments |

chaux 24 kg 34]batiment $ 0,501 $ 408

pinceaux brosses F5 1 1 $ 10,00 |$ 60

main d'œuvre 2 | [ous 34|batiment $ 500|$ 340
Plafonnage de tous les batiments |

contre plaqué L plaque 34]batiment $ 9001$ 306

couvre joints 001. m3 34]batiment $ 350001$ 119

main d'œuvre 05 jour 34]batiment $ 5,001 $ 85
Equipements salles de classe

tableaux 2 tableaux [5 2000f$ 520

fable bancs 2 || iebiebanc 26[salles [$ 3000[$ 1560
[Toiture de tous les batiments |

Toles 3 | tôle 34] batiment $ 16,001 $ 1632

main dœuve 3 | jour $ 600  #
Autres |

ciment 3 | sac 34]batiment IE 2200|$ 2244

serrure 1 serrure 34] batiment $ 5,00! $ 170

Chaise TT | chase | Säbaimen [5 1000 340

JAutres $ 440

paumelle porte/fenêtre 3 paumelle 34]batiment $ 200$ 204

| [a
TOTAL entretien cinq ans : AV RAIET 2e 2, $ 8446
POI | MANZELA |LIBULA  |LIGOMBO | MOTINGEYA | ALAMBWA TLIZONGO |.
ASUKA | MOKOKO | MOGBAI NGAMBO __| MOBU ANDABO MANZELA _|

Æ&

E/ Le [>

21/25
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Article 12 de l’avenant

L'annexe 18 du présent avenant est complétée par le budget prévisionnel de fonctionnement
du Comité local de gestion et du comité local de suivi

Budget prévisionnel fonctionnement CLG et CLS BWELA SODEFOR CCF 36/011 (GA

23/03) LISALA
Rubriques Nombre de | Nombre de Montant jetons Total
membres |__ réunion

CEE ü [I 20 s 1000]$ 220000]
CLS ü | 6 [S 1000! 176000)
f, Déplacement membres |
Us _ ü ni $ 500ÛS 11000!
CLS 11 16 $ 5001 $ 880,00
F2. Frais de tenue de réunion |
CLG 1 D 20  |S 400$ 88000!
CLS 11 16 $ 4001$ 704,00
3. Forfait papèterie (an) |
CLG 4 $ 150,00 | $ 600,00
CLS 4 $ 150,00 | $ 600,00
CLG | 12 $ 25,00|$ 300,00
CLS 12 $ 2500[$ 300,00
Divers | $ 10300

TT fé 470

PAANUUE
COLA >
PQ 4

[MANU LIBULA LIGOMBO | MOTINGEYA | ALAMBWA MANZELA | LINGONCO | NII LIZONGO |
__[ MOKOKO | MOGBAI NGAMBO __ | MOBUDA ANDABO LIKALA NGBANDU YUNGA _| MANZELA |

| & La | | > LA «é & À,

22/25

Avenant n°….à l'accord constituant la clause sociale|du cahier des charges du contrat de concession forestière n°036/11
SODEFOR, Groupement BWELA

Article 13 de l’avenant |
Il est complété par le présent avenant, l'annexe 19 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens.

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, SODEFOR, s'engage à faciliter l'embarquement à bord de ses moyens de transport
d'un nombre limité des personnes rattachées aux villages du groupement NDEKE

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, $elon les dispositions suivantes :

|
* Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l'objet d'un échange de courrier entre
le comité local de gestion et l'entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.
|

* Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

* Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul
responsable de la surveillance de ses biens, ce qui vaut dire que le concessionnaire
forestier ne peut pas être tenue fesponsable en cas de perte ou disparition.

Y La facilité de transport ne peut pas être confondue à la prise en charge par la société
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

|
La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de SODEFOR à Lisala. La facilité est également accordé entre le siège de SODEFOR à
Lisala et KINSHASA mais pour un transport maximum de 15 personnes par ponton toutes
concessions confondues. L'ordre de priorité est basé sur l'enregistrement des demandes

MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO NZILI
MOKOKO MOGBAI NGAMBO MOBUDA ANDABO LIKALA NGBANDU YUNGA

& IF 2 Lu Kf

23/25
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement BWELA

Ainsi convenu entre les parties, le présent avenant n° est établi en 5 exemplaires
originaux et remis à chacune des paie, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses

sociales signées en date du 04 Août 2011 à MONDONGO.

Fait dl le J20...

Pour la signature, les membres du Comité Local de Gestion

N° Noms | Fonction l Signature
01 POLI ASUKA Maurice | Président L
[02 | MANZELA MOKOKO Taques Secrétaire rapporteur Er? |
Innocent
03 | LIBULA MOGBAI JP Trésorier |
04 | LIGOMBO NGAMBO Jean Ron Conseiller SE |:
[05 MOTINGEYA MOBUDA Daniel Conseiller
06 | ALAMBWA ANDABO Julien | Conseiller = E
07 MANZELA LIKALA Gaston Conseiller =
08 LINGONGO NGBANDU Gamile Conseiller
09 NZILI YUNGA Camille | Conseiller
10 LIZONGO MANZELA Jean Denis | Conseiller
[11 MUBIAYI SUNGILA | Représentant
| concessionnaire

“POLI [MANZELA LIBULA LIGOMBO MOTINGEYA | ALAMBWA MANZELA LINGONGO NZILI UZONGO l
_ASUKA | MOKOKO | MOGBAI | NGAMBO | MOBUDA | ANDABO LIKALA NGBANDU YUNGA | MANZELA :
&.
e >) LA LL

24/25
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,

Pour le Visa, les membres du Comité Local de Suivi

ÉDFR Groupement BWELA

Noms ponton
LIBWELO MATAMOPOTI Roger _ | PTS! NET
MONGADJA AKPODA Jean Membre
MOBUKA LIKONGO Félicien Membre
MOGAMI ADAMBO Stanis Membre
LIFOLO EMBANZO Menjbre
NZENZE LIGBEME Jean Membre
KITE LIKOLO Oscar Mernbre
RENRO MONDOSU M embre
| NGBANDU GBOGBU Jean Membre
LISEDI MOKONZA Membre
| NGBESU MOKEMBI Membre
TMAMPUYA MALELA Délégué du
| conpessionnaire

Pour L'Administrateur du Territoire

Noms Fonction

(RoGeR Lveuvete MA

AT-

FPOLT LIBULA LIGOMBO
ASUKA ____| MOKOKO | MOGBAI NGAMBO

MOTINGEYA | ALAMBWA MANZELA

LINGONGO
NGBANDU

LIZON

_] MANZÆU |

| 1e

MOBUDA ANDABO LIKALA
T

[>

25/25

LAUSE

NATURE
| CONSTITUANT. LAC

[111
CaNAS

RD

| ReNbant
ad E M EMA
en
L T1
Run |
arcend
MI
Le
T |
ele
-

€

|_!
(ON D

EU

GET

[|
L

SIGN ATURE |
LL 2)
7 VA

IT

04 Vies = BALE bn = rene 7n- c
O1] Lion Keane "M

LP | |
“o3|,

7 PE Zn D

4.
[TI
4

T

4,86

4

Le € A

L

RE RTE AIT

|

RES

Es

|

LEURS | L |
nn ms : Q — _— Le
| _ [ h LEITITL |

LT Î

{ | - 2 |
| :

GLE

IE

Ë RARE
_] 2
2 FHÉTOTDrSE
| CHSCT ES
: 3% TT RER A
Saua se 444 il 1 | LS
RE SPRRÉE |
un 5 ; El .n st ; 5
3 | À
ne LAIT 4
ITTE À : si s s,
RL

| Alum
ÈS ;

HAUT NUIT
LR. & 715 he
DE ED :

INGof
MBK

de

y

Las |

Ur

Mi ul

: s. 2)
+ [I mi
ne FER ê
» La 19 | 11
rs) feu; ]
1 L
3
| | B
: 211 8
FREE =,
7 : F
- SRE

CH

PES

NG

£ | | | 6 =: _ LS |_]
Lin LE HAd NE RS
a PRars :
: £ El | : LE |
Æ& k F— el Le L HAT
_ | : © |
: { L [_
1114
ï # >| | | [KI Q |
RCE Noa 1 dalrlilt ÉIRS
€ Û
TETE PEUT ol à 4 © Q | )| :
4 + nn |

INP

RE

es LTTENT TETE
EN RE _ : SEE TTT ;
DE AUELe 2 [ LITE
_12} : .. TL | _ |__|
HU tÉ ë | HE T
32 EE
: L LPO
8
£ L
# | :
ir à | HE
lw NRA JL
SÊRe D |
FE RUE L
Ï ï

